Citation Nr: 1707243	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  16-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1958 to September 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the St. Louis, Missouri, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain a new VA medical opinion. In a June 2014 VA medical opinion, the examiner opined that the Veteran's right ear hearing loss could not have been caused by service as "[t]hreshold examination upon separation did not meet the VA criteria for service connection. . . ." This opinion is inadequate. See Hensley v. Brown, 5 Vet. App. 155 (1993), Ledford v. Derwinski, 3 Vet. App. 87 (1992), Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Have the file reviewed by an audiologist OTHER THAN THE INDIVIDUAL WHO PROVIDED THE JUNE 2014 VA MEDICAL OPINION. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his right ear hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's right ear hearing loss originally manifested during service or was caused by any in-service injury, disease, disorder, or event, including the Veteran's documented in-service noise exposure.

The examiner's attention is drawn to the following:

*Service treatment records:

--September 1958 physical examination for service entrance and report of medical history.

--April 1960 audiometric testing.

--July 1960 physical examination for service separation and report of medical history.

*DD214 indicating an MOS of nuclear weapons maintenance specialist.

*June 2014 VA examination report diagnosing right ear sensorineural hearing loss.

*July 2014 notice of disagreement (NOD) which included a statement from the Veteran's representative.

*February 2016 VA Form 9 which included a written statement from the Veteran's representative.

*March 2016 VA Form 9, including a written statement from the Veteran explaining his in-service noise exposure, that he was not provided with or advised to wear any type of hearing protection in service, and that he first began having difficulty hearing in service and that it has continued to the present.	

*February 2017 informal hearing presentation (IHP).

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




